Title: To James Madison from George W. Erving, 29 September 1801
From: Erving, George W.
To: Madison, James


					
						No. 1.
						Sir
						London Septr. 29th. 1801.
					
					I have the honor to inform you that I arrived at Falmouth on the 16th., at this place on  the 20th. Inst.  I immediately waited upon Mr. King with your dispatches:  I delivered to him also my commission & communicated your instructions as directed.  Owing I presume to the great pressure of various concerns upon the new administration I have not yet obtained my exsequatur, & that the business of the consulate may suffer no interruption by this delay, Mr. King has desired Mr. Williams to continue to act till the exsequatur is issued.  Some of the papers relating to the agency I have received, the remainder Mr. Williams is Engaged at my request in placing in such a state of arrangement as may Enable me with the most facility to possess myself of their contents, & to comprehend the details of this voluminous business: After this, I shall immediately apply myself as directed by the President to the making out as particular a statement as possible of the monies already received under the 7th. Article of the treaty, but from the difficulty of ascertaining what has been received by private agents, I now fear that a  perfect statement cannot be made.  I have found Mr. Williams hitherto disposed to afford me all the information which I have required.  Mr. Dawson will of course render you, a particular account of the state of political affairs here & in France; all hope of an immediate peace seems to be abandoned, tho it is understood that a negotiation of couriers is still to a certain degree continued.  There has lately been a rumour of another change in the British ministry, the return of Mr. Pitt into office or the appointment of Mr. Windham (late Secy. at War) to the direction of public affairs; but the best opinion seems to be that the King is very well satisfied to find himself disengaged from the trammels which his late ministers held him, when he felt himself a perfect dependent on his own servants, & that he is charmed with the mild conciliatory manners of Mr. Addington so different from those of his predecessor: That Mr. Windham should come  into office seems at this time most improbable,  if however such a change shoud take place, all hopes of peace or any future attempts to treat for one will of course be given up; his avowed object has always been to make this a war of extermination ("usque ad internecionem")  Neither time nor disaster seem to have mitigated the rigor of his principles, nor to have assuaged the asperity of his feelings.  But let who may be minister, it is said that at least the enormous sum of forty millions will be wanted at the meeting of the imperial parliament.  Their affairs in Oegypt seem to be prosperous.  I have however heard (which is a subject of general conversation) that the troops before Alexandria are in a very sickly state & are particularly affected by a severe complaint in the Eyes, a malady appropriate to that country & probably occasioned by the reflection of the sun’s rays from the sands on which they are encamped, or it may be from the finer particles of the sand itself rising into their eyes.
					Our squadron in the mediterranean has already produced very beneficial Effects, & the sending of it has made a very favorable impression here as well (as by the account of Mr. Dawson) in France, but all that relates to this interesting business will I presume make the subject of a particular communication from Mr. King.  I coud not but observe in passing thro the country from Cornwall to this place the immense abundnce of the corn harvest,  most unusual quantities of potatoes have been also sown, & in some parts of the country the poor are permitted to take for the trouble of digging them: The season is also uncommonly mild & favorable; a small rise in flower indeed has taken place  this is owing to the circumstance of all the first corn which is thrashed out being used for seed: Upon the whole the sufferings of the poor in this country are not likely to be so great in the Ensuing year as they have been, even tho the war shoud continue.  I have the honor to be Sir with the truest Respect Your very Obt. St.
					
						George W. Erving
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
